DETAILED ACTION
Status
This Office Action is responsive to preliminary claim amendments filed for No. 17/274,147 on March 5, 2021. Please note: Claims 1-14 and 16-19 have been amended, and claim 20 been newly added. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 03/05/2021 and 02/19/2022 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
  	In paragraph [0023], last two lines: "interference between the fingerprint signals and the touch signals can be effectively avoid" should read "interference between the fingerprint signals and the touch signals can be effectively avoided".
	In paragraph [0041], lines 9-10: "fist chip 130" should read "first chip 130".
	In paragraph [0046], line 22: "the reset transistor RST" should read "the reset transistor RST1".
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
In lines 8-10 of Claim 5 and lines 7-9 of Claim 12: “the common read circuits” and “the common read circuit” should read “the common reading circuits” and “the common reading circuit” to remain consistent with the previous recitations of “common reading circuits”.
	In the last six lines of claim 1, lines 9-13 of claim 5, lines 9-14 of claim 7, the last five lines of claim 9, line 4 of claim 10, line 6 of claim 11, lines 4-5 and 8-12 of claim 12, lines 9-15 of claim 13, line 2 of claim 14, line 2 of claim 15, lines 3-4 of claim 16, lines 2-5 of claim 17, lines 14-19 of claim 18, and line 2 of claim 20: “the common reading circuit” should read “the common reading circuits” since the claims previously establish “a plurality of common reading circuits” and it is unclear which of the plurality of common reading circuits is being referred to by the singular recitations of “the common reading circuit”.
	In line 4 of claim 15: “the fingerprint detection area” should read “a fingerprint detection area” because there is a lack of antecedent basis for “the fingerprint detection area”.
Claims 2-4, 6, 8 and 19 depend on claims 1, 5 and 9, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 20200134285 A1; Cited in Applicant’s IDS dated 02/19/2022), hereinafter Hung, in view of Cheng et al. (US 20210034189 A1), hereinafter Chen.


Regarding Claim 1, Hung teaches:
An electronic device (FIG. 8), comprising:
a fingerprint sensing layer (See FIG. 8: the Examiner is interpreting the structures corresponding to fingerprint sensing as being included in a fingerprint sensing layer. Specifically, FPR, FPR MUX and the associated lines in 910 correspond to a fingerprint sensing layer) comprising a plurality of fingerprint sensing lines (See paragraph [0056], lines 15-22: fingerprint sensing lines FPR);
a touch layer (See FIG. 8: the Examiner is interpreting the structures corresponding to touch sensing as being included in a touch layer. Specifically, RX, Touch MUX and the associated lines in 910 correspond to a touch layer) comprising a plurality of touch sensing lines (See paragraph [0056], lines 9-15: touch sensing lines RX);
a signal reading circuit (FIG. 8: 260 and 270) comprising a plurality of common reading circuits (FIG. 8: a plurality of common reading circuits AFE), wherein, each of the common reading circuits is connected to at least one touch sensing line and at least one fingerprint sensing line (See paragraph [0056] and FIG. 8: the respective multiplexers 252 and 251 connect at least one touch sensing line RX and at least one fingerprint sensing line FPR to each of the AFE circuits); and
a control component (See paragraph [0056], lines 12-22 and FIG. 9; Although a control component is not explicitly discussed in relation to FIG. 8, it is apparent that an element corresponding to a control component is necessarily present to provide the signals EN_FPR and EN_TP. Therefore, a control component is an inherent feature) configured to 
	control the common reading circuits to be communicated with either the fingerprint sensing lines or the touch sensing lines at a same time (See paragraph [0056], lines 12-22; Therefore, by using EN_FPR and EN_TP, the control component controls the common reading circuits AFE to be communicated with either the fingerprint sensing lines FPR or the touch sensing lines RX at a same time);
when the common reading circuit is communicated with the touch sensing lines, acquire a touch signal which is collected by the touch sensing lines and read by the common reading circuit (See paragraph [0056], lines 9-15); and
(See paragraph [0056], lines 15-22).
Hung does not explicitly teach (see elements emphasized in italics):
a fingerprint sensing layer comprising a plurality of columns of fingerprint pixel circuits;
a touch layer comprising a plurality of columns of touch electrodes;
a signal reading circuit comprising a plurality of common reading circuits, wherein, each of the common reading circuits is connected to at least one column of the touch electrodes and at least one column of the fingerprint pixel circuits; and
the control component configured to 
	control the common reading circuits to be communicated with either the fingerprint pixel circuits or the touch electrodes at a same time;
when the common reading circuit is communicated with the touch electrodes, acquire a touch signal which is collected by the touch electrodes and read by the common reading circuit; and
when the common reading circuit is communicated with the fingerprint pixel circuits, acquire a fingerprint signal which is collected by the fingerprint pixel circuits and read by the common reading circuit.
However, in the same field of endeavor, a display panel including touch sensors and fingerprint sensors (Cheng, paragraph [0002]), Cheng teaches:
	a fingerprint sensing layer comprising a plurality of columns of fingerprint pixel circuits (See FIG. 6B: fingerprint sensing lines FSL are respectively connected to a plurality of columns of fingerprint pixel circuits 126; See also FIG. 12);
	a touch layer comprising a plurality of columns of touch electrodes (See FIG. 6B: touch sensing lines TSL are respectively connected to a plurality of columns of touch electrodes 124);
	a signal reading circuit comprising a plurality of reading circuits (See FIG. 6A: a signal reading circuit comprising a plurality of reading circuits 114 and 163), wherein, each of the reading circuits is connected to at least one column of the touch electrodes (See paragraph [0035], lines 6-8) or at least one column of the fingerprint pixel circuits (See paragraph [0054], lines 7-10).
a device which differed from the claimed device by the substitution of a fingerprint sensing layer comprising a plurality of fingerprint sensing lines and a touch layer comprising a plurality of touch sensing lines, but not explicitly a plurality of columns of fingerprint pixel circuits and a plurality of columns of touch electrodes. Cheng teaches the substituted element of a fingerprint sensing layer comprising a plurality of columns of fingerprint pixel circuits and a touch layer comprising a plurality of columns of touch electrodes. Their functions were known in the art to provide fingerprint sensing and touch sensing within a display panel. The fingerprint sensing lines the touch sensing lines taught by Hung could have been substituted with the fingerprint sensing lines connected to a plurality of columns of fingerprint pixel circuits and the touch sensing lines connected to a plurality of columns of touch electrodes taught by Cheng and the results would have been predictable and resulted in performing fingerprint and touch sensing in the manner taught by Hung, using the specific fingerprint pixel circuits and touch electrodes taught by Cheng.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, Hung in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Hung in view of Cheng teaches:
The electronic device according to claim 1, further comprising:
a switch component (Hung, FIG. 8: 251 and 252) connected to the touch electrodes, the fingerprint pixel circuits, and the common reading circuits (See Hung,FIG. 8: 251 and 252 are connected to RX, FPR and AFE; As discussed above, Hung was modified according to Cheng so that RX and FPR include the touch electrodes and the fingerprint pixel circuits);
wherein the control component is configured to
	control the switch component to communicate the common reading circuits with the touch electrodes but not the fingerprint pixel circuits (See Hung, paragraph [0056], lines 12-22; Therefore, by using EN_FPR and EN_TP, the control component controls the switch component 251 and 252 to communicate the common reading circuits AFE with RX but not FPR; As discussed above, Hung was modified according to Cheng so that RX and FPR include the touch electrodes and the fingerprint pixel circuits); or
(See Hung, paragraph [0056], lines 12-22; Therefore, by using EN_FPR and EN_TP, the control component controls the switch component 251 and 252 to communicate the common reading circuits AFE with FPR but not RX; As discussed above, Hung was modified according to Cheng so that RX and FPR include the touch electrodes and the fingerprint pixel circuits).

Regarding Claim 5, Hung in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Hung in view of Cheng teaches:
The electronic device according to claim 2, wherein 
the switch component comprises 
	a second switch circuit (251) connected between the fingerprint pixel circuits and the common reading circuits (See FIG. 8: 251 connected between FPR and AFE; As discussed above, Hung was modified according to Cheng so that RX and FPR include the touch electrodes and the fingerprint pixel circuits), and
	a third switch circuit (252) connected between the touch electrodes and the common reading circuits (See FIG. 8: 252 connected between RX and AFE; As discussed above, Hung was modified according to Cheng so that RX and FPR include the touch electrodes and the fingerprint pixel circuits);
the control component is configured to 
	control the third switch circuit to communicate the common read circuits with the touch electrodes, but the second switch circuit to not communicate the common read circuit with the fingerprint pixel circuits (See Hung, paragraph [0056], lines 12-22; Therefore, by using EN_FPR and EN_TP, the control component controls the third switch circuit 252 to communicate the common reading circuits AFE with RX but not FPR, but the second switch circuit 251 to not communicate the common read circuit AFE with FPR; As discussed above, Hung was modified according to Cheng so that RX and FPR include the touch electrodes and the fingerprint pixel circuits); or
	control the third switch circuit to not communicate the common reading circuit with the touch electrodes, but the second switch circuit to communicate the common reading circuit with the fingerprint pixel circuits (See Hung, paragraph [0056], lines 12-22; Therefore, by using EN_FPR and EN_TP, the control component controls the third switch circuit 252 to not communicate the common reading circuits AFE with RX but not FPR, but the second switch circuit 251 to communicate the common read circuit AFE with FPR; As discussed above, Hung was modified according to Cheng so that RX and FPR include the touch electrodes and the fingerprint pixel circuits).

Regarding Claim 6, Hung in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Cheng teaches:
The electronic device according to claim 5, wherein 
the fingerprint sensing layer comprises a plurality of column fingerprint pixel areas (See FIG. 2: the fingerprint sensing layer can be divided into any number of column fingerprint pixel areas), a plurality of horizontal wires and a plurality of vertical wires (See FIG. 10: a plurality of horizontal wires connected between SW1FP, and a plurality of vertical wires connected to 163), 
the second switch circuit comprises a plurality of second switches (See CFIG. 10: a second switch circuit SW1 is implemented using a plurality of second switches SW1);
for each of the column fingerprint pixel areas, 
	the column fingerprint pixel area comprises a plurality of columns of fingerprint pixel circuits (See paragraph [0060]; See FIG. 10 and FIG. 2: therefore, each column fingerprint pixel area comprises a plurality of column fingerprint pixel circuits, corresponding to three adjacent columns), and
	each of the columns of fingerprint pixel circuits is connected to one of the horizontal wires through one of the second switches (See FIG. 10 and FIG. 2: each of the columns of fingerprint pixel circuits is connected to one of the horizontal wires through one of the second switches SW1), 
for a group comprising at least two of the column fingerprint pixel areas, one column of the fingerprint pixel circuits in each of the column fingerprint pixel areas within the group are connected to a same one of the horizontal wires (See FIG. 10 and FIG. 2: for a group comprising at least two of the column fingerprint pixel areas, one column of the fingerprint pixel circuits in each of the column fingerprint pixel areas within the group are connected to a same one of the horizontal wires), and
each of the horizontal wires is connected to the common reading circuits through one of the vertical wires (See FIG. 10 and FIG. 2: each of the horizontal wires is connected to the common reading circuits 163 through one of the vertical wires).
(as taught by Hung in view of Cheng) by including the additional claimed structures (as taught by Cheng). Specifically, it would have been obvious to include the column fingerprint pixels area and plurality of horizontal wires and plurality of vertical wires. Doing so would reduce the number of required connections by short-circuiting the columns of fingerprint pixel circuits in different groups together (See Cheng, paragraph [0060]).
Furthermore, Hung in view of Cheng as relied upon above contained a device which differed from the claimed device by the substitution of the second switch circuit not explicitly including a plurality of second switches. Cheng teaches the substituted element of a second switch circuit comprising a plurality of second switches. Their functions were known in the art to multiplex fingerprint sensing signals. The second switch circuit taught by Hung in view of Cheng as relied upon above could have been substituted with the second switch circuit not including a plurality of second switches taught by Cheng and the results would have been predictable and resulted in using a plurality of second switches to perform the functions of 251 in FIG. 8 of Hung.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 7, Hung in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Cheng teaches:
The electronic device according to claim 5, wherein 
the fingerprint sensing layer further comprises a plurality of row fingerprint pixel areas (See FIG. 9 depicting a plurality of row fingerprint pixel areas), each of the row fingerprint pixel areas comprises a plurality of rows of fingerprint pixel circuits (See FIG. 2, showing a plurality of rows of fingerprint pixel circuits 126 that are in each of the row fingerprint pixel areas), and the control component is further configured to 
	send a driving signal to each of the rows of fingerprint pixel circuits in one or more of the row fingerprint pixel areas which correspond to a fingerprint detection area determined based on the touch signals (See paragraph [0053]); and/or (Examiner’s note: due the use of the term “or”, the Examiner is interpreting the claim limitation as being met if the prior art teaches at least one of the limitations listed in the alternative),

	control the second switch circuit to communicate each of the rows of fingerprint pixel circuits in one or more of the row fingerprint pixel areas which correspond to the fingerprint detection area with the common reading circuit, wherein the fingerprint detection area is determined based on the touch signals (As discussed above, Cheng teaches the first limitation listed in the alternative. Therefore, Cheng teaches the limitations of this claim).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Hung in view of Cheng) by including the additional claimed structures (as taught by Cheng). Specifically, it would have been obvious to include the plurality of row fingerprint pixel areas and use the control component to send a driving signal to each of the rows of fingerprint pixel circuits in one or more of the row fingerprint pixel areas which correspond to a fingerprint detection area determined based on the touch signals. Doing so would reduce the time required for fingerprint sensing by specifically targeting touched areas for fingerprint sensing (See Cheng, paragraph [0054]).

Regarding Claim 8, Hung in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Hung teaches:
The electronic device according to claim 5, wherein the second switch circuit and the signal reading circuit are separately provided (See FIG. 8: 251 and 260 and 270 are separately provided); and/or (Examiner’s note: due the use of the term “or”, the Examiner is interpreting the claim limitation as being met if the prior art teaches at least one of the limitations listed in the alternative),
the third switch circuit and the signal reading circuit are separately provided (See FIG. 8: 252 and 260 and 270 are separately provided).

Regarding Claim 9, Hung teaches:
A signal acquiring method (See FIG. 9 and the method described further below), applied in an electronic device (FIG. 8), the electronic device comprising: a fingerprint sensing layer (See FIG. 8: the Examiner is interpreting the structures corresponding to fingerprint sensing as being included in a fingerprint sensing layer. Specifically, FPR, FPR MUX and the associated lines in 910 correspond to a fingerprint sensing layer), a touch layer (See FIG. 8: the Examiner is interpreting the structures corresponding to touch sensing as being included in a touch layer. Specifically, RX, Touch MUX and the associated lines in 910 correspond to a touch layer), and a signal reading circuit (FIG. 8: 260 and 270); the touch layer comprising a plurality of touch sensing lines (See paragraph [0056], lines 9-15: touch sensing lines RX); the fingerprint sensing layer comprising a plurality of fingerprint sensing lines (See paragraph [0056], lines 15-22: fingerprint sensing lines FPR); the signal reading circuit comprising a plurality of common reading circuits (FIG. 8: a plurality of common reading circuits AFE), wherein, each of the common reading circuits is connected to at least one touch sensing line and at least one fingerprint sensing line (See paragraph [0056] and FIG. 8: the respective multiplexers 252 and 251 connect at least one touch sensing line RX and at least one fingerprint sensing line FPR to each of the AFE circuits), and the method comprising:
controlling the common reading circuits to be communicated with either the fingerprint sensing lines or the touch sensing lines at a timing (See paragraph [0056], lines 12-22; Therefore, by using EN_FPR and EN_TP, the control component controls the common reading circuits AFE to be communicated with either the fingerprint sensing lines FPR or the touch sensing lines RX at a timing); and
when the common reading circuit is communicated with the touch sensing lines, acquire a touch signal which is collected by the touch sensing lines and read by the common reading circuit (See paragraph [0056], lines 9-15); and when the common reading circuit is communicated with the fingerprint sensing lines, acquire a fingerprint signal which is collected by the fingerprint sensing lines and read by the common reading circuit (See paragraph [0056], lines 15-22).
Hung does not explicitly teach (see elements emphasized in italics):
the touch layer comprising a plurality of columns of touch electrodes; the fingerprint sensing layer comprising a plurality of columns of fingerprint pixel circuits; the signal reading circuit comprising a plurality of common reading circuits, wherein, each of the common reading circuits is connected to at least one column of the touch electrodes and at least one column of the fingerprint pixel circuits, and the method comprising:
controlling the common reading circuits to be communicated with either the fingerprint pixel circuits or the touch electrodes at a timing; and
 touch electrodes, acquire a touch signal which is collected by the touch electrodes and read by the common reading circuit; and when the common reading circuit is communicated with the fingerprint pixel circuits, acquire a fingerprint signal which is collected by the fingerprint pixel circuits and read by the common reading circuit.
However, in the same field of endeavor, a display panel including touch sensors and fingerprint sensors (Cheng, paragraph [0002]), Cheng teaches:
	a touch layer comprising a plurality of columns of touch electrodes (See FIG. 6B: touch sensing lines TSL are respectively connected to a plurality of columns of touch electrodes 124); a fingerprint sensing layer comprising a plurality of columns of fingerprint pixel circuits (See FIG. 6B: fingerprint sensing lines FSL are respectively connected to a plurality of columns of fingerprint pixel circuits 126; See also FIG. 12); a signal reading circuit comprising a plurality of reading circuits (See FIG. 6A: a signal reading circuit comprising a plurality of reading circuits 114 and 163), wherein, each of the reading circuits is connected to at least one column of the touch electrodes (See paragraph [0035], lines 6-8) or at least one column of the fingerprint pixel circuits (See paragraph [0054], lines 7-10).
Hung contained a process which differed from the claimed process by the substitution of a fingerprint sensing layer comprising a plurality of fingerprint sensing lines and a touch layer comprising a plurality of touch sensing lines, but not explicitly a plurality of columns of fingerprint pixel circuits and a plurality of columns of touch electrodes. Cheng teaches the substituted element of a fingerprint sensing layer comprising a plurality of columns of fingerprint pixel circuits and a touch layer comprising a plurality of columns of touch electrodes. Their functions were known in the art to provide fingerprint sensing and touch sensing within a display panel. The fingerprint sensing lines the touch sensing lines taught by Hung could have been substituted with the fingerprint sensing lines connected to a plurality of columns of fingerprint pixel circuits and the touch sensing lines connected to a plurality of columns of touch electrodes taught by Cheng and the results would have been predictable and resulted in performing fingerprint and touch sensing in the manner taught by Hung, using the specific fingerprint pixel circuits and touch electrodes taught by Cheng.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 10, Hung in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Hung in view of Cheng teaches:
The method according to claim 9, wherein the electronic device further comprises: a switch component (Cheng, FIG. 8: 251 and 252) connected to the touch electrodes, the fingerprint pixel circuits, and the common reading circuits  (See Cheng, FIG. 8: 251 and 252 are connected to RX, FPR and AFE; As discussed above, Hung was modified according to Cheng so that RX and FPR include the touch electrodes and the fingerprint pixel circuits); and controlling the common reading circuit to be communicated with either the fingerprint pixel circuits or the touch electrodes at a timing comprises:
controlling the switch component to communicate the common reading circuits with the touch electrodes but not the fingerprint pixel circuits (See Hung, paragraph [0056], lines 12-22; Therefore, by using EN_FPR and EN_TP, the control component controls the switch component 251 and 252 to communicate the common reading circuits AFE with RX but not FPR; As discussed above, Hung was modified according to Cheng so that RX and FPR include the touch electrodes and the fingerprint pixel circuits); or
controlling the switch component to communicate the common reading circuits with the fingerprint pixel circuits but not the touch electrodes (See Hung, paragraph [0056], lines 12-22; Therefore, by using EN_FPR and EN_TP, the control component controls the switch component 251 and 252 to communicate the common reading circuits AFE with FPR but not RX; As discussed above, Hung was modified according to Cheng so that RX and FPR include the touch electrodes and the fingerprint pixel circuits).

Regarding Claim 12, Hung in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Hung in view of Cheng teaches:
The method according to claim 10, wherein the switch component comprises a second switch circuit (251) connected between the fingerprint pixel circuits and the common reading circuits  (See FIG. 8: 251 connected between FPR and AFE; As discussed above, Hung was modified according to Cheng so that RX and FPR include the touch electrodes and the fingerprint pixel circuits), and a third switch circuit (252) connected between the touch electrodes and the common reading circuits (See FIG. 8: 252 connected between RX and AFE; As discussed above, Hung was modified according to Cheng so that RX and FPR include the touch electrodes and the fingerprint pixel circuits); and controlling the common reading circuit to be communicated with either the fingerprint pixel circuits or the touch electrodes at a timing comprises:
controlling the third switch circuit to connect the common read circuits to the touch electrodes, but the second switch circuit to disconnect the common read circuit from the fingerprint pixel circuits (See Hung, paragraph [0056], lines 12-22; Therefore, by using EN_FPR and EN_TP, the control component controls the third switch circuit 252 to communicate the common reading circuits AFE with RX but not FPR, but the second switch circuit 251 to not communicate the common read circuit AFE with FPR; As discussed above, Hung was modified according to Cheng so that RX and FPR include the touch electrodes and the fingerprint pixel circuits); or
controlling the third switch circuit to disconnect the common reading circuit from the touch electrodes, but the second switch circuit to connect the common reading circuit to the fingerprint pixel circuits (See Hung, paragraph [0056], lines 12-22; Therefore, by using EN_FPR and EN_TP, the control component controls the third switch circuit 252 to not communicate the common reading circuits AFE with RX but not FPR, but the second switch circuit 251 to communicate the common read circuit AFE with FPR; As discussed above, Hung was modified according to Cheng so that RX and FPR include the touch electrodes and the fingerprint pixel circuits).

Regarding Claim 13, Hung in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Cheng teaches:
The method according to claim 12, wherein the fingerprint sensing layer further comprises a plurality of groups of row fingerprint pixel areas (See FIG. 9 depicting a plurality of row fingerprint pixel areas), each group of the row fingerprint pixel areas comprises a plurality of rows of fingerprint pixel circuits (See FIG. 2, showing a plurality of rows of fingerprint pixel circuits 126 that are in each of the row fingerprint pixel areas), and the method further comprises:
sending a driving signal to each of the plurality of rows of fingerprint pixel circuits in one or more of the row fingerprint pixel areas which correspond to a fingerprint detection area determined based on the touch signals (See paragraph [0053]); and/or (Examiner’s note: due the use of the term “or”, the Examiner is interpreting the claim limitation as being met if the prior art teaches at least one of the limitations listed in the alternative),
the fingerprint sensing layer comprises a plurality of column fingerprint pixel areas, each of the column fingerprint pixel areas is connected to the common reading circuit through one of the second switch circuits, and controlling the common reading circuit to be communicated with either the fingerprint pixel circuits or the touch electrodes at a timing comprises:
controlling the second switch circuit to communicate each of the columns of fingerprint pixel circuits in one or more of the column fingerprint pixel areas which correspond to the fingerprint detection area with the common reading circuit, wherein the fingerprint detection area is determined based on the touch signals  (As discussed above, Cheng teaches the first limitation listed in the alternative. Therefore, Cheng teaches the limitations of this claim).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Hung in view of Cheng) by including the additional claimed structures (as taught by Cheng). Specifically, it would have been obvious to include the plurality of row fingerprint pixel areas and use the control component to send a driving signal to each of the rows of fingerprint pixel circuits in one or more of the row fingerprint pixel areas which correspond to a fingerprint detection area determined based on the touch signals. Doing so would reduce the time required for fingerprint sensing by specifically targeting touched areas for fingerprint sensing (See Cheng, paragraph [0054]).

Regarding Claim 14, Hung in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Cheng teaches:
The method according to claim 10, wherein after acquiring the touch signals collected by the touch electrodes and read by the common reading circuit (See paragraph [0053], lines 1-8, describing touch sensing signals being received from the touch sensors 124, which corresponds to acquiring the touch signals collected by the touch electrodes and read by the common reading circuit (163 in FIG. 4)), the method further comprises:
in response to a fingerprint detection instruction, controlling the electronic device entering a fingerprint detection ready mode (See paragraph [0053]: touch coordinate information corresponds to a fingerprint detection instruction, which triggers controlling the electronic device entering a fingerprint detection ready mode (i.e., determine the size and location of the fingerprint sensing zones 401, 402, 403 and 404) in preparation for receiving fingerprint sensing signals S3 from fingerprint sensing lines FSL within the fingerprint sensing zones 401, 402, 403 and 404).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Hung in view of Cheng) by including the additional claimed steps (as taught by Cheng). Specifically, it would have been obvious to, in response to a fingerprint detection instruction, control the electronic device entering a fingerprint detection ready mode. Doing so would reduce the time required for fingerprint sensing by specifically targeting touched areas for fingerprint sensing (See Cheng, paragraph [0054]).

Regarding Claim 15, Hung in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Cheng teaches:
The method according to claim 10, wherein after acquiring the touch signals collected by the touch electrodes and read by the common reading circuit (See paragraph [0053], lines 1-8, describing touch sensing signals being received from the touch sensors 124, which corresponds to acquiring the touch signals collected by the touch electrodes and read by the common reading circuit (163 in FIG. 4)), the method further comprises:
determining the fingerprint detection area according to the touch signals (See paragraph [0053]: touch coordinate information determines the size and location of the fingerprint sensing zones 401, 402, 403 and 40) in preparation for receiving fingerprint sensing signals S3 from fingerprint sensing lines FSL within the fingerprint sensing zones 401, 402, 403 and 404).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Hung in view of Cheng) by including the additional claimed steps (as taught by Cheng). Doing so would reduce the time required for fingerprint sensing by specifically targeting touched areas for fingerprint sensing (See Cheng, paragraph [0054]).

Regarding Claim 17, Hung in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Hung in view of Cheng teaches:

controlling the switch component to communicate the common reading circuit with the touch electrodes but not the fingerprint pixel circuits (See Hung, paragraph [0056], lines 12-22; Therefore, by using EN_FPR and EN_TP, after acquiring the fingerprint signals collected by FPR and read by AFE, 251 and 252 is controlled to communicate the common reading circuit AFE with RX but not FPR; As discussed above, Hung was modified according to Cheng so that RX and FPR include the touch electrodes and the fingerprint pixel circuits).

Claims 3, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Cheng as applied to claims 2 and 10 above, and further in view of Kuo et al. (US 20210072854 A1), hereinafter Kuo.

Regarding Claim 3, Hung in view of Cheng as relied upon above does not explicitly teach:
The electronic device according to claim 2, wherein 
the switch component comprises a plurality of first switches, and each of the first switches comprises 
	a first connection terminal connected to one of the touch electrodes, 
	a second connection terminal connected to one of the fingerprint pixel circuits, and
	a third connection terminal connected to one of the common reading circuits;
the control component is configured to control the third connection terminal to be 
	connected with one of the first connection terminal and the second connection terminal and 			disconnected with another of the first connection terminal and the second connection terminal.
However, Hung teaches with regard to another embodiment: 
A switch component comprises a first multiplexer (FIG. 2: 250), and the first multiplexer comprises 
	first connection terminals each connected to one of the touch sensing lines (See paragraph [0033], lines 3-6: first input terminals of 250 coupled to the touch sensing lines), 
	second connection terminals each connected to one of the fingerprint sensing lines (See paragraph [0033], lines 6-9: second input terminals of 250 coupled to the fingerprint sensing lines), and
(See paragraph [0033], lines 9-14: output terminals of 250 coupled to the AFE);
a control component (See paragraph [0034]; Although a control component is not explicitly discussed in relation to FIG. 2, it is apparent that an element corresponding to a control component is necessarily present to control 250. Therefore, a control component is an inherent feature) is configured to control the third connection terminals to be 
	connected with one of the first connection terminals and the second connection terminals and disconnected with another of the first connection terminals and the second connection terminals (See paragraph [0034], lines 4-16).
Furthermore, in the same field of endeavor, a display panel including touch sensors and fingerprint sensors (Kuo, paragraph [0002]), Kuo teaches:
A switch component (FIG. 6: SW2) comprises a plurality of first switches (129), and each of the first switches comprises 
	a first connection terminal, a second connection terminal, and a third connection terminal (See FIG. 6: each of 129 includes a first, second and third connection terminal; See paragraph [0052]);
a control component (FIG. 3: 130; See paragraph [0060]) is configured to control the third connection terminal to be 
	connected with one of the first connection terminal and the second connection terminal and disconnected with another of the first connection terminal and the second connection terminal (See paragraph [0052]).
Hung in view of Cheng as relied upon above contained a device which differed from the claimed device by the substitution of a switch component for controlling fingerprint and touch sensing, but lacking a structure including a plurality of first switches as claimed. Hung according to another embodiment teaches the substituted element of a switch component comprising first connection terminals, second connection terminals and third connection terminals, and performs multiplexing by controlling the connection of the first and second connection terminals to the third connection terminal. Additionally, Kuo teaches the substituted element of a plurality of first switches that operate to each control the connection of first and second connection terminals to a third connection terminal. Their functions were known in the art to perform multiplexing between two different inputs. The switch results would have been predictable and resulted in adopting the multiplexer taught by Hung according to another embodiment (as shown in FIG. 2), where the multiplexer is implemented with a plurality of first switches, as taught by Kuo, thereby arriving at the claimed switch component.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 4, Hung in view of Cheng, and in further view of Kuo teaches all of the elements of the claimed invention, as stated above. Furthermore, Hung in view of Cheng, and in further view of Kuo teaches:
The electronic device according to claim 3, wherein the first switches are integrated with the signal reading circuit (See Hung, FIG. 2: 250 is integrated with the signal reading circuit 132; As discussed above, Hung was modified to implement the multiplexer 250 using the first switches).

Regarding Claim 11, Hung in view of Cheng as relied upon above does not explicitly teach:
The method according to claim 10, wherein the switch component comprises a plurality of first switches, and each of the first switches comprises a first connection terminal connected to one of the touch electrodes, a second connection terminal connected to one of the fingerprint pixel circuits, and a third connection terminal connected to one of the common reading circuits; and controlling the common reading circuit to be communicated with either the fingerprint pixel circuits or the touch electrodes at a timing comprises:
controlling the third connection terminal to be connected with one of the first connection terminal and the second connection terminal, and disconnected with another of the first connection terminal and the second connection terminal.
However, Hung teaches with regard to another embodiment: 
A switch component comprises a first multiplexer (FIG. 2: 250), and the first multiplexer comprises 
	first connection terminals each connected to one of the touch sensing lines (See paragraph [0033], lines 3-6: first input terminals of 250 coupled to the touch sensing lines), 
(See paragraph [0033], lines 6-9: second input terminals of 250 coupled to the fingerprint sensing lines), and
	third connection terminals each connected to one of the common reading circuits (See paragraph [0033], lines 9-14: output terminals of 250 coupled to the AFE); and controlling the common reading circuit to be communicated with either the fingerprint pixel circuits or the touch electrodes at a timing comprises:
 controlling the third connection terminals to be connected with one of the first connection terminals and the second connection terminals and disconnected with another of the first connection terminals and the second connection terminals (See paragraph [0034], lines 4-16).
Furthermore, in the same field of endeavor, a display panel including touch sensors and fingerprint sensors (Kuo, paragraph [0002]), Kuo teaches:
A switch component (FIG. 6: SW2) comprises a plurality of first switches (129), and each of the first switches comprises 
	a first connection terminal, a second connection terminal, and a third connection terminal (See FIG. 6: each of 129 includes a first, second and third connection terminal; See paragraph [0052]);
a method comprises controlling the third connection terminal to be 
	connected with one of the first connection terminal and the second connection terminal and disconnected with another of the first connection terminal and the second connection terminal (See paragraph [0052]).
Hung in view of Cheng as relied upon above contained a process which differed from the claimed process by the substitution of a switch component for controlling fingerprint and touch sensing, but lacking a structure including a plurality of first switches as claimed. Hung according to another embodiment teaches the substituted element of a switch component comprising first connection terminals, second connection terminals and third connection terminals, and performs multiplexing by controlling the connection of the first and second connection terminals to the third connection terminal. Additionally, Kuo teaches the substituted element of a plurality of first switches that operate to each control the connection of first and second connection terminals to a third connection terminal. Their functions were known in the art to perform multiplexing between two different inputs. The switch component taught by Hung in view of Cheng as relied upon above could have been substituted with the claimed switch component taught by Hung according to another embodiment and Kuo and the results would have been predictable and resulted in adopting the multiplexer taught by Hung according to another embodiment (as shown in FIG. 2), where the multiplexer is implemented with a plurality of first switches, as taught by Kuo, thereby arriving at the claimed switch component.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Cheng as applied to claim 15 above, and further in view of Wang et al. (US 20210232791 A1), hereinafter Wang.

Regarding Claim 16, Hung in view of Cheng teaches all of the elements of the claimed invention, as stated above. Furthermore, Hung in view of Cheng teaches:
The method according to claim 15, wherein the electronic device further comprises a light emitting element (See Hung, paragraph [0025], lines 10-13), and after controlling the switch component to disconnect the common reading circuit from the touch electrodes, and controlling the switch component to connect the common reading circuit to the fingerprint pixel circuits (See Hung, paragraph [0056], lines 12-22; Therefore, by using EN_FPR and EN_TP, the 251 and 252 disconnect AFE from RX and connect AFE to FPR; As discussed above, Hung was modified according to Cheng so that RX and FPR include the touch electrodes and the fingerprint pixel circuits, the method further comprises:
exposing the fingerprint pixel circuits corresponding to a fingerprint detection area (See Hung, paragraph [0025], last nine lines; See Cheng, FIG. 9, showing different fingerprint detection areas; See Cheng, FIG. 12: the fingerprint pixel circuits include a photodiode PD, and therefore must be exposed to light in the fingerprint detection area).
Hung in view of Cheng does not explicitly teach:
controlling a light emitting element to emit light to the fingerprint detection area to expose the fingerprint pixel circuits corresponding to a fingerprint detection area.
However, in the same field of endeavor, fingerprint identification (Wang, paragraph [0002]), Wang teaches:
An electronic device (FIG. 4B) comprises a light emitting element (See FIG. 4B: 11), a method comprises:
(FIG. 4B: 12) (See paragraph [0054]) corresponding to a fingerprint detection area (See FIG. 11 and paragraph [0090], describing a fingerprint detection area).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Hung in view of Cheng) by controlling a light emitting element to emit light to the fingerprint detection area to expose the fingerprint pixel circuits corresponding to a fingerprint detection area (as taught by Wang). Doing so would allow for a point light source to be controlled within a particular fingerprint detection area to avoid interferences (See Wang, paragraph [0107]).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Cheng, and in further view of Shen et al. (US 20190318147 A1; Cited in Applicant’s IDS dated 02/19/2022), hereinafter Shen.

Regarding Claim 18, Hung teaches:
An electronic device (FIG. 8), comprising:
a fingerprint sensing layer (See FIG. 8: the Examiner is interpreting the structures corresponding to fingerprint sensing as being included in a fingerprint sensing layer. Specifically, FPR, FPR MUX and the associated lines in 910 correspond to a fingerprint sensing layer) comprising a plurality of fingerprint sensing lines (See paragraph [0056], lines 15-22: fingerprint sensing lines FPR);
a touch layer (See FIG. 8: the Examiner is interpreting the structures corresponding to touch sensing as being included in a touch layer. Specifically, RX, Touch MUX and the associated lines in 910 correspond to a touch layer) comprising a plurality of touch sensing lines (See paragraph [0056], lines 9-15: touch sensing lines RX);
a signal reading circuit (FIG. 8: 260 and 270) comprising a plurality of common reading circuits (FIG. 8: a plurality of common reading circuits AFE), wherein, each of the common reading circuits is connected to at least one touch sensing line and at least one fingerprint sensing line (See paragraph [0056] and FIG. 8: the respective multiplexers 252 and 251 connect at least one touch sensing line RX and at least one fingerprint sensing line FPR to each of the AFE circuits); and
(See paragraph [0056], lines 12-22 and FIG. 9; Although a control component is not explicitly discussed in relation to FIG. 8, it is apparent that an element corresponding to a control component is necessarily present to provide the signals EN_FPR and EN_TP. Therefore, a control component is an inherent feature) configured to perform:
	controlling the common reading circuits to be communicated with either the fingerprint sensing lines or the touch sensing lines at a same time (See paragraph [0056], lines 12-22; Therefore, by using EN_FPR and EN_TP, the control component controls the common reading circuits AFE to be communicated with either the fingerprint sensing lines FPR or the touch sensing lines RX at a same time);
	when the common reading circuit is communicated with the touch sensing lines, acquiring a touch signal which is collected by the touch sensing lines and read by the common reading circuit (See paragraph [0056], lines 9-15); and
	when the common reading circuit is communicated with the fingerprint sensing lines, acquiring a fingerprint signal which is collected by the fingerprint sensing lines and read by the common reading circuit (See paragraph [0056], lines 15-22).
Hung does not explicitly teach (see elements emphasized in italics):
a fingerprint sensing layer comprising a plurality of columns of fingerprint pixel circuits;
a touch layer comprising a plurality of columns of touch electrodes;
a signal reading circuit comprising a plurality of common reading circuits, wherein, each of the common reading circuits is connected to at least one column of the touch electrodes and at least one column of the fingerprint pixel circuits; and
one or more processors and memory, the memory storing a program for execution by the one or more processors to perform:
	controlling the common reading circuits to be communicated with either the fingerprint pixel circuits or the touch electrodes at a same time;
	when the common reading circuit is communicated with the touch electrodes, acquiring a touch signal which is collected by the touch electrodes and read by the common reading circuit; and
	when the common reading circuit is communicated with the fingerprint pixel circuits, acquiring a fingerprint signal which is collected by the fingerprint pixel circuits and read by the common reading circuit.
(Cheng, paragraph [0002]), Cheng teaches:
	a fingerprint sensing layer comprising a plurality of columns of fingerprint pixel circuits (See FIG. 6B: fingerprint sensing lines FSL are respectively connected to a plurality of columns of fingerprint pixel circuits 126; See also FIG. 12);
	a touch layer comprising a plurality of columns of touch electrodes (See FIG. 6B: touch sensing lines TSL are respectively connected to a plurality of columns of touch electrodes 124);
	a signal reading circuit comprising a plurality of reading circuits (See FIG. 6A: a signal reading circuit comprising a plurality of reading circuits 114 and 163), wherein, each of the reading circuits is connected to at least one column of the touch electrodes (See paragraph [0035], lines 6-8) or at least one column of the fingerprint pixel circuits (See paragraph [0054], lines 7-10).
Hung contained a device which differed from the claimed device by the substitution of a fingerprint sensing layer comprising a plurality of fingerprint sensing lines and a touch layer comprising a plurality of touch sensing lines, but not explicitly a plurality of columns of fingerprint pixel circuits and a plurality of columns of touch electrodes. Cheng teaches the substituted element of a fingerprint sensing layer comprising a plurality of columns of fingerprint pixel circuits and a touch layer comprising a plurality of columns of touch electrodes. Their functions were known in the art to provide fingerprint sensing and touch sensing within a display panel. The fingerprint sensing lines the touch sensing lines taught by Hung could have been substituted with the fingerprint sensing lines connected to a plurality of columns of fingerprint pixel circuits and the touch sensing lines connected to a plurality of columns of touch electrodes taught by Cheng and the results would have been predictable and resulted in performing fingerprint and touch sensing in the manner taught by Hung, using the specific fingerprint pixel circuits and touch electrodes taught by Cheng.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Hung in view of Cheng does not explicitly teach (see elements emphasized in italics):
one or more processors and memory, the memory storing a program for execution by the one or more processors to perform the claimed method.
However, in the same field of endeavor, fingerprint sensors (Shen, paragraph [0002]), Shen teaches:
(See paragraph [0029]), the memory storing a program for execution by the one or more processors to perform a method (See paragraph [0030]) of acquiring touch and fingerprint signals (See FIG. 13, showing a method of touch and fingerprint signals).
Hung in view of Cheng contained a device which differed from the claimed device by the substitution of a control component performing the claimed functions, but not explicitly one or more processors and memory, the memory storing a program for execution by the one or more processors. Shen teaches the substituted element of one or more processors and memory, the memory storing a program for execution by the one or more processors. Their functions were known in the art to control an electronic device to perform touch and fingerprint sensing. The control component taught by Hung in view of Cheng could have been substituted with the one or more processors and memory, the memory storing a program for execution by the one or more processors, taught by Shen and the results would have been predictable and resulted in using one or more processors along with a memory to control the operations of the electronic device.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 20, Hung in view of Cheng, and in further view of Shen teaches all of the elements of the claimed invention, as stated above. Furthermore, Hung teaches:
The electronic device of claim 18, wherein the electronic device is configured to, based on the common reading circuit collecting fingerprint signals and touch signals at different timing, avoid interference between the fingerprint signals and the touch signals (See FIG. 9, showing how EN_TP and EN_FPR are enabled during different timings; Although not explicitly discussed, it is necessarily true that since fingerprint signals and touch signals are acquired in different frames, any interference between these signals is avoided. Therefore, this is an inherent feature that is achieved through the disclosed operations).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hung in view of Cheng as applied to claim 9 above, and further in view of Shen.

Regarding Claim 19, Hung in view of Cheng does not explicitly teach:

However, in the same field of endeavor, fingerprint sensors (Shen, paragraph [0002]), Shen teaches:
	A non-transitory computer-readable storage medium (See paragraph [0029]) having a program stored thereon for execution by a processor to implement operations (See paragraph [0030]) of acquiring touch and fingerprint signals (See FIG. 13, showing a method of touch and fingerprint signals).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Hung in view of Cheng) by including a non-transitory computer-readable storage medium having a program stored thereon for execution by a processor to implement operations of the method according to claim 9 (as taught by Shen). Doing so would allow for the method to be distributed as a program product (See Shen, paragraph [0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Li; Wenqi (US-20210158749-A1): pertinent to applicant's disclosure for its teaching of a device performing touch and fingerprint sensing (See FIG. 2 and 3).
	Chang; Tsen-Wei (US-20200342196-A1): pertinent to applicant's disclosure for its teaching of a device performing touch and fingerprint sensing (See FIG. 6).
	Wang; Haisheng (US-20160042215-A1): pertinent to applicant's disclosure for its teaching of a device performing touch and fingerprint sensing (See FIG. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692